UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4524
CHARLES STEWART WELLONS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Margaret B. Seymour, District Judge.
                            (CR-01-146)

                  Submitted: November 19, 2003

                      Decided: December 8, 2003

    Before WILKINSON and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Margaret A. Chamberlain, Greenville, South Carolina, for Appellant.
Elizabeth Jean Howard, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WELLONS
                              OPINION

PER CURIAM:

   Charles Stewart Wellons appeals from the district court’s order
revoking his supervised release and sentencing him to nine months’
imprisonment after he admitted to a violation of his supervised
release. Wellons’ attorney has filed a brief pursuant to Anders v. Cali-
fornia, 386 U.S. 738 (1967), representing that, in her view, there are
no meritorious issues for appeal, but raising the issues of whether the
district court erred in imposing a nine-month sentence and whether
counsel was ineffective during the revocation proceedings. Although
informed of his right to do so, Wellons has not filed a pro se supple-
mental brief. Finding no meritorious issues and no error by the district
court, we affirm the revocation order and the nine-month sentence.

   In light of Wellons’ admission that he committed the first alleged
violation of his supervision, we find no error by the district court in
revoking his supervised release and imposing a nine-month sentence.
See 18 U.S.C.A. § 3583(e)(3) (West 2000 & Supp. 2003); United
States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).

   Wellons also contends that counsel was ineffective during the revo-
cation proceedings. A claim of ineffective assistance of counsel must
first be raised in the district court in a motion under 28 U.S.C. § 2255
(2000), unless the record conclusively establishes ineffective assis-
tance. United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999);
United States v. King, 119 F.3d 290, 295 (4th Cir. 1997). Because the
record does not conclusively show that counsel was ineffective, we
decline to address this claim at this time.

   In accordance with Anders, we have independently reviewed the
entire record and find no meritorious issues for appeal. Accordingly,
we deny Wellons’ motion for substitution of counsel and affirm the
district court’s order revoking his supervised release and imposing a
nine-month sentence. This court requires that counsel inform his cli-
ent, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
                     UNITED STATES v. WELLONS                      3
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We deny Wellons’ motion for oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED